Citation Nr: 0730384	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-29 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on November 30, 
2005, which vacated a May 2005 Board decision and remanded 
the case for additional development.  The issue initially 
arose from a March 2003 rating decision by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established service connection for PTSD 
and assigned a 30 percent rating effective from January 10, 
2002.  

It is significant to note that an April 2006 Board decision 
granting an increased 50 percent rating for PTSD effective 
from January 10, 2002, was subsequently vacated when 
pertinent evidence was discovered within VA control that had 
not been associated with the appellate record.  As that 
decision was vacated, the issue for appellate review remains 
entitlement to a rating in excess of 30 percent.  The case 
was remanded for additional development in July 2006.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
PTSD is manifested by no more than an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.




CONCLUSION OF LAW

The criteria for an increased 50 percent rating, but no 
higher, for PTSD effective from the date of his original 
claim on January 10, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in March 2002, November 2003, and July 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided by correspondence dated in July 
2006.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.
Factual Background

On January 10, 2002, the veteran submitted his original claim 
for service connection for PTSD.

Service records show the veteran served on active duty in the 
United States Navy from December 1942 to November 1945.  His 
military occupational specialty was fire control man.  His 
awards include the Submarine Combat Insignia.  

VA outpatient treatment records dated in June 2000 included a 
diagnosis of acute stress reaction.  It was noted that the 
veteran had retired at age 60 after 35 years with the same 
corporation.  He stated he had been active in volunteer work 
until the previous year when his granddaughter moved in with 
he and his wife.  He reported events related to his 
granddaughter's substance abuse problems and his wife's 
failing health had caused a great deal of stress.  The 
examiner noted he was neatly dressed and well groomed, but 
cried during the interview.  His mood was anxious and his 
affect was congruent.  There was no evidence of abnormalities 
of thought content or thought processing.  His intellectual 
ability appeared to be within the normal range.  He had fair 
insight into his mental health and his judgment was good.  A 
global assessment of functioning (GAF) score of 61 was 
provided.  A November 2001 report noted he complained of 
occasional violent nightmares.  

Treatment records from the Rochester Vet Center dated from 
January to April 2002 note ongoing treatment for PTSD.  In 
group therapy, the veteran complained of frequent nightmares 
about World War II, specifically about his submarine being 
attacked and the sinking of a Japanese ship.  He also 
complained of intrusive traumatic memories, anxiety and panic 
attacks, anger and depression ever since a granddaughter died 
several years earlier.  He reported feeling guilty about his 
best friend being killed on a submarine because he believed 
that he should have been there to help him.  He also reported 
feeling overwhelmed with depression at times.  He stated he 
had suicidal thoughts, but stated he would not commit suicide 
because he was responsible for caring for his great-
granddaughter.  He described anxiety symptoms when driving 
and panicky feelings when in closed places. The veteran 
stated that he retired from 35 years of employment as a 
draftsman, instructor, designer and industrial manager in 
1983.  VA outpatient treatment records dated from April to 
May 2002 note that the veteran was participating in group 
therapy for PTSD.  He complained of increasingly frequent 
violent nightmares.

Private medical correspondence dated in August 2002 from Dr. 
J.H. noted that the veteran had been under his medical care 
since 1996 and that his current medical problems included 
PTSD.  It was noted that the veteran had described symptoms 
including anxiety, depression, panic attacks, nightmares, 
flashbacks, and suicidal ideation.  The doctor stated that 
while the veteran had previously had some suicidal ideation 
he had never had any clear intent or attempt. 

In a September 2002 letter the veteran's daughter identified 
herself as a registered nurse and stated that her father had 
violent nightmares.  She also stated that he was a worrier 
and was hypervigilant.

In February 2003 the veteran underwent a VA social and 
industrial survey and a VA psychiatric examination.  He 
reported complaints including feelings of intense guilt over 
the death of his best friend during World War II, occasional 
daytime thoughts about combat, hypervigilance, strong startle 
response, and frequent nightmares.  He denied having any 
flashbacks.  He indicated that he was occasionally able to 
watch combat movies, but sometimes these movies made him 
tearful.  He reported that he had been married to his wife 
for 60 years and stated that his PTSD had interfered with his 
relationship with his wife.  Specifically, he had frequent 
nightmares from which he woke up screaming and he 
occasionally threw things at the wall.  He stated he had 
tried to choke his wife during one of these episodes, so she 
decided to sleep in a separate bedroom.  

The veteran also reported that his wife had recently been 
diagnosed with Alzheimer's disease and that he did all the 
cooking for them.  He stated that he had not formed any close 
friendships since his best friend was killed during World 
War II; however, he also stated that he used to play cards 
with co-workers when he was employed.  He indicated that he 
had three children, as well as, grandchildren and great-
grandchildren of whom he was very fond and with whom he had 
close relationships.  He reported that he was 80 years old 
and that he had retired after working for 35 years with a 
major corporation.  He stated that PTSD had not interfered 
with his career.  He also reported that he was currently very 
active in volunteer work, including Meals on Wheels and other 
services for the disabled and elderly.  He indicated that he 
spent a lot of time on his computer building a database for 
the Rochester War Memorial.

The examiner noted the veteran was on time for his 
examination and was dressed neatly.  He demonstrated good 
personal hygiene.  Upon examination, excellent rapport and 
cooperation were established.  The veteran was tearful on a 
number of occasions during the interview, showing moderately 
depressed mood but certainly an effort to be positive and 
rise above his problems.  Speech was clear, coherent and 
relevant.  There were no indications of formal thought 
disorder or perceptual distortions.  Intellectual ability was 
above average.  Abstract thinking was within normal limits.  
The veteran reported no specific complaints with his memory, 
but did note that he was easily distracted.  Insight and 
judgment were fair to good.  He reported suicidal ideation, 
but stated that thinking about his granddaughter, who often 
relied on him for her care, kept him going.  The diagnosis 
was chronic, severe PTSD.  The GAF score was 52.  The 
examiner concluded that the veteran had no industrial 
impairment and a severe social impairment from his PTSD.

In a March 2003 rating decision the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective from January 2002.  The veteran subsequently 
expressed disagreement with the evaluation assigned.

VA outpatient and Rochester Vet Center records dated from 
March 2003 to July 2006 note the veteran's ongoing treatment 
for PTSD.  Specifically, during a September 2003 Vet Center 
therapy session he reported increased suicidal ideation.  His 
memory was within normal limits and he denied any recent 
panic attacks or suicidal ideation.  Sleep was disturbed by 
nightmares.  He reported having intrusive thoughts and 
increased irritability.  He stated he startled easily.  The 
examiner noted his mood was a little labile.  His affect was 
upbeat, but he was significantly depressed and anxious.  He 
stated he worried about his wife who had Alzheimer's disease, 
his daughter who had Multiple Sclerosis, his granddaughter 
who was an alcoholic, and about his great-granddaughter.  
A September 2003 VA outpatient treatment record noted he 
complained of problems sleeping and suicidal thoughts, but 
that he had no plan or intent.  An examination revealed the 
veteran was nicely dressed.  He related openly and well and 
appeared only slightly depressed.  He did not appear 
significantly anxious.  His thinking was goal directed and 
coherent with no sign of thought disorder, paranoia, or 
delusional thinking.  He did not show any memory deficits.  
The diagnoses included depressive disorder and PTSD.  A GAF 
score of 52 was provided. 

A November 2003 Vet Center therapy record noted the veteran 
was having a hard time dealing with his wife's death.  A 
December 2003 VA outpatient treatment record noted he was 
putting his wife's death into perspective.  He reported that 
medication was helping with his PTSD symptoms.  Upon 
examination, the veteran did not appear depressed, anxious, 
or panicky.  The examiner noted that he was less anxious and 
depressed than he was upon examination three months earlier.  
During a February 2004 Vet Center therapy session, the 
veteran stated that he was keeping himself very busy with his 
family and with his volunteer work.  A February 2004 VA 
outpatient treatment record noted that his PTSD symptoms had 
been stable.

A June 2006 Vet Center report noted the veteran stated he was 
tired from running around chauffeuring family members and 
that he had cut down on his volunteer work to one day per 
week.  He stated that he felt that more than 50 percent of 
the time life was worth it, but that a couple of times each 
week he thought it would all be easier if he were dead.  It 
was noted he was able to work out of these periods and was no 
suicide threat.

VA examination in December 2006 noted the veteran was retired 
from employment as an engineer with a major corporation and 
that his employment status was not considered relevant to the 
current assessment and that his occupational functioning was 
not relevant.  His social and interpersonal functioning was 
considered to be mildly impaired.  The examiner noted that 
the veteran was well dressed, quite pleasant, and his 
personal hygiene was good.  His attitude was unremarkable and 
generally cooperative.  His mood was mildly to moderately 
dysphoric and his affect was mood consonant.  His speech was 
relevant, coherent, and goal directed.  He did not appear to 
have visual or auditory hallucinations or any form of 
perceptual or cognitive distortion.  There were no other 
disturbances of thought process or content.  His intellectual 
ability appeared to lie in the above average range.  He was 
oriented to time, place, and person.  His capacity for 
abstract thinking was somewhat limited, but was probably 
consistent with his intellect.  His remote, short-term, and 
immediate memory appeared to be intact and well preserved.  
His insight was well developed and his judgment was intact.  
He reported he had had suicidal ideation, including having 
made plans, but that he had never taken a step toward 
implementing them in any way.  The diagnosis was PTSD.  A GAF 
score of 49 was provided.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2007).  The Court has held that GAF scale scores reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

Global Assessment of Functioning Scale
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
See 38 C.F.R. § 4.130 (2006) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by no more 
than reduced reliability and productivity due to such 
symptoms as impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
evidence indicates these symptoms, as well as, some degree of 
panic attacks, depressed mood, anxiety, and chronic sleep 
impairment have persisted throughout the course of this 
appeal.  While the most recent VA examiner provided a GAF 
score of 49, no explanation was provided for this score.  The 
objective examination findings are considered to be more 
persuasive.  The December 2006 VA examiner also specifically 
noted the veteran's occupational functioning ability was not 
relevant and that his social and interpersonal functioning 
was considered to be only mildly impaired.  VA regulation 
provide that an evaluation shall not assign solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  
Therefore, the Board finds that entitlement to an increased 
50 percent rating, but no higher, for PTSD effective from the 
date of the veteran's original claim on January 10, 2002, is 
warranted.

Although records show that during the course of this appeal 
the veteran reported a past history of suicidal ideation or 
suicidal thoughts, there is no evidence indicating present 
suicidal ideation has resulted in any occupational or social 
impairment.  The evidence shows that the veteran has 
repeatedly maintained that he had no capacity for suicide 
because of his family obligations.

The Board finds there is no probative evidence of an 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or an inability to establish and 
maintain effective relationships.  Nor evidence of a total 
occupational impairment due to PTSD symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or a memory loss for names 
of close relatives, own occupation, or own name.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The evaluations assigned under the 
Rating Schedule criteria are adequate for the level of 
disability demonstrated for PTSD.  The veteran is shown to 
have retired from employment many years ago, but he is also 
presently shown to be very active in his family's affairs and 
with volunteer work.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance 
of the evidence is against the claim for any higher rating.


ORDER

Entitlement to a 50 percent rating, but no higher, for PTSD 
is granted, subject to the regulations governing the payment 
of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


